DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Sung et al., USPN 2014/0298484, discloses a method for controlling access to a security module of a mobile terminal (0003, 0006, 0069) by an application of the mobile terminal (0023), the method including sending, by a current application of the mobile terminal, an access request to the security module (0066), the access request including a current identifier of a current applet contained in the security module (0066, 0031), reading, by an operating system of the mobile terminal, a correspondence table including a set of access control rules (0007, 0067, table 1, 0031), each access control rule of the set of access control rules including an identifier of a given applet of the security module associated with a check value for a given application of the mobile terminal (0007, 0032), and indicating that the given application of the mobile terminal is authorized to communicate with the given applet of the security module (0032), obtaining a current check value (line in table 2) for the current application from at least one certificate of a developer of the current application (certificate A, B, or C) and from an identifier of the current application (AID) that are associated with the current application (Table 2, 0034), searching in the correspondence table for a current access control rule including the current identifier of the current applet associated with the current check value (0032), the current application being authorized to communicate with the current applet when the search is positive (0068, Table 1 Permission for mobile device application to access secure element applet). Sung does not disclose the current check value being contained in an envelope of the current application that is contained in executable code of the current application. Sung discloses that the enforcer checks the table to determine application policies, but does not teach that the permission check information should be stored in the application executable code itself. It would not have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement this limitation in the method of Sung without the benefit of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
References Cited
Law et al., USPN 2015/0134540, discloses a method of controlling access to a security module of a mobile terminal (0065) by checking a concatenated ID and certificate (0135, 0155), but does not disclose that the check information be stored in the executable code of the application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434